


Exhibit 10.39

 

COBALT INTERNATIONAL ENERGY, INC.

LONG TERM INCENTIVE PLAN

 

Restricted Stock Unit Award Agreement

[Year] Grant

 

You have been granted an award of restricted stock units (this “Award”) on the
following terms and subject to the provisions of Attachment A and the Cobalt
International Energy, Inc. Long Term Incentive Plan (the “Plan”).  Unless
defined in this Award Agreement (including Attachment A, this “Agreement”),
capitalized terms will have the meanings assigned to them in the Plan.  In the
event of a conflict among the provisions of the Plan, this Agreement and any
descriptive materials provided to you, the provisions of the Plan will prevail.

 

Participant

 

[Name]

 

 

 

Number of Shares Underlying Award

 

[Number] Shares (the “RSU Shares”)

 

 

 

Grant Date

 

[Date]

 

 

 

Vesting

 

Subject to Section 4 and Section 5 of Attachment A, the Award shall vest with
respect to one-third (1/3) of the underlying RSU Shares on each of: [Date],
[Date] and [Date] (each, a “Scheduled Vesting Date”) if the Participant does not
experience a Termination of Service at any time prior to the applicable
Scheduled Vesting Date

 

--------------------------------------------------------------------------------


 

Attachment A

 

Restricted Stock Unit Award Agreement

Terms and Conditions

 

Grant to: [Name]

 

SECTION 1.  Grant of Award.  Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants this Award to the Participant on the
Grant Date on the terms set forth on the cover page of this Agreement, as more
fully described in this Attachment A.  This Award is granted under the Plan,
which is incorporated herein by this reference and made a part of this
Agreement.

 

SECTION 2.  Conversion of Award. The portion of this Award that vests on each
applicable Scheduled Vesting Date will convert into, as determined by the
Company, (i) RSU Shares, (ii) cash in an amount equal to the then Fair Market
Value of the RSU Shares, or (iii) a combination of RSU Shares and cash, and will
be distributed to the Participant on or as soon as practicable after such date,
but in no event later than March 15th of the year following such date.

 

SECTION 3.  Dividend Equivalents.  If a dividend is paid on Shares during the
period commencing on the Grant Date and ending on the date on which the RSU
Shares or a cash payment in respect thereof are distributed to the Participant,
the Participant shall be eligible to receive an amount equal to the amount of
the dividend that the Participant would have received had the RSU Shares been
distributed to the Participant as of the record date for which such dividend is
paid; it being understood that no such amount shall be payable with respect to
any RSU Shares that are forfeited.  Such amount shall be paid to the Participant
on the date on which the RSU Shares or a cash payment in respect thereof are
distributed to the Participant in the same form (cash, Shares or other property)
in which such dividend is paid to holders of Shares generally.  Any Shares that
the Participant is eligible to receive pursuant to this Section 3 are referred
to herein as “Dividend Shares”.

 

SECTION 4.  Termination of Service.

 

(a)                       Death or Disability.  In the event of the
Participant’s Termination of Service at any time due to the Participant’s death
or Disability, the Award shall fully vest as of the date of such termination. 
This Award will convert into RSU Shares or a cash payment in respect thereof and
will be distributed to the Participant (or the Participant’s estate) on or as
soon as practicable after the date of such termination, but in no event later
than March 15th of the year following such date.

 

(b)                       Any Other Termination of Service.  In the event of the
Participant’s Termination of Service at any time for any reason (other than due
to the

 

2

--------------------------------------------------------------------------------


 

Participant’s death or Disability), the then unvested portion of this Award will
be forfeited in its entirety as of the date of such termination without any
payment to the Participant.

 

(c)                        Committee Discretion.  Notwithstanding the foregoing,
in the event of the Participant’s Termination of Service other than by the
Company for Cause, the Committee may, in its sole discretion, accelerate the
vesting or waive any term or condition of this Agreement, subject to such terms
and conditions as the Committee deems appropriate, with respect to all or a
portion of the Award.

 

SECTION 5.  Change in Control.  Upon a Change in Control, this Award (to the
extent then unvested and not previously forfeited) will fully vest, and the RSU
Shares (to the extent not yet distributed) will be distributed to the
Participant on the effective date of the Change in Control.

 

SECTION 6.  Additional Terms and Conditions.

 

(a)                       Issuance of Shares.  Upon distribution of RSU Shares
and, if applicable, any Dividend Shares, such Shares shall be evidenced by
book-entry registration; provided, however, that the Committee may determine
that such Shares shall be evidenced in such other manner as it deems
appropriate, including the issuance of a stock certificate or certificates.

 

(b)                       Stockholder Rights.  The Participant shall not have
any rights of a stockholder, including voting rights, with respect to the Award
until RSU Shares have been distributed to the Participant.

 

(c)                        Transferability.  Unless and until RSU Shares and, if
applicable, any Dividend Shares are distributed to the Participant, this Award
shall not be assigned, sold, transferred or otherwise be subject to alienation
by the Participant.

 

(d)                       Section 409A.

 

(i)             If any provision of this Agreement fails to comply with
Section 409A of the Code or the regulations or Treasury guidance promulgated
thereunder, or would result in a recognition of income for United States federal
income tax purposes with respect to any amount payable under this Agreement
before the date of payment, or the imposition of interest or additional tax
pursuant to Section 409A of the Code, the Company reserves the right to reform
such provision; provided that the Company shall maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.

 

(ii)          Notwithstanding anything else in this Agreement, if the Board
considers the Participant to be one of the Company’s “specified employees” under
Section 409A of the Code at the time of the Participant’s Termination of
Service, any distribution that otherwise

 

3

--------------------------------------------------------------------------------


 

would be made to the Participant with respect to this Award as a result of such
termination shall not be made until the date that is six months after such
termination, except to the extent that earlier distribution would not result in
the Participant’s incurring interest or additional tax under Section 409A of the
Code.

 

(e)                        Withholding.  The Company may withhold any tax (or
other governmental obligation) that becomes due with respect to the Award upon
vesting and conversion (as applicable), or any dividend or distribution thereon,
and the Participant shall make arrangements satisfactory to the Company to
enable the Company to satisfy all such withholding requirements. 
Notwithstanding the foregoing, the Committee may permit, in its sole discretion,
the Participant (at the Participant’s election) to satisfy any such withholding
requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which a withholding
obligation arises, a number of vested Shares owned and designated by the
Participant having an aggregate fair market value as of such date that is equal
to the minimum amount required to be withheld and/or cash in such amount.  If
the Committee permits the Participant (at the Participant’s election) to satisfy
any such withholding requirement pursuant to the preceding sentence, the Company
shall remit to the Internal Revenue Service and appropriate state and local
revenue agencies, for the credit of the Participant, an amount of cash
withholding equal to the fair market value of the Shares and/or cash transferred
to the Company as provided above.

 

SECTION 7.  Miscellaneous Provisions.

 

(a)                       Notices.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered
in person (by courier or otherwise), mailed by certified or registered mail,
return receipt requested, or sent by facsimile transmission, as follows:

 

if to the Company, to:

 

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, TX 77024

Attention: General Counsel

Facsimile: 713-579-9184

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the

 

4

--------------------------------------------------------------------------------


 

recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt.  Otherwise, any such notice, request or communication shall be
deemed received on the next succeeding business day in the place of receipt.

 

(b)                       Entire Agreement.  This Agreement, the Plan, and any
other agreements referred to herein and therein and any schedules, exhibits and
other documents referred to herein or therein, constitute the entire agreement
and understanding between the parties in respect of the subject matter hereof
and supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, between the parties with respect to the subject matter hereof.

 

(c)                        Amendment; Waiver.  No amendment or modification of
any provision of this Agreement shall be effective unless signed in writing by
or on behalf of the Company and the Participant, except that the Company may
amend or modify this Agreement without the Participant’s consent in accordance
with the provisions of the Plan or as otherwise set forth in this Agreement.  No
waiver of any breach or condition of this Agreement shall be deemed to be a
waiver of any other or subsequent breach or condition whether of like or
different nature.  Any amendment or modification of or to any provision of this
Agreement, or any waiver of any provision of this Agreement, shall be effective
only in the specific instance and for the specific purpose for which made or
given.

 

(d)                       Assignment.  Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by the Participant.

 

(e)                        Successors and Assigns; No Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the Company and the Participant and their respective heirs, successors, legal
representatives and permitted assigns.  Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than the Company and the
Participant, and their respective heirs, successors, legal representatives and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

(f)                         Counterparts.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

(g)                        Participant Undertaking.  The Participant agrees to
take whatever additional action and execute whatever additional documents the
Company may deem necessary or advisable to carry out or give effect to any of
the obligations or restrictions imposed on either the Participant or this Award
pursuant to the provisions of this Agreement.

 

(h)                       Plan.  The Participant acknowledges and understands
that material definitions and provisions concerning this Award and the
Participant’s rights and

 

5

--------------------------------------------------------------------------------


 

obligations with respect thereto are set forth in the Plan.  The Participant has
read carefully, and understands, the provisions of the Plan.

 

(i)                           Governing Law.  The Agreement shall be governed by
the laws of the State of Delaware, without application of the conflicts of law
principles thereof.

 

(j)                          No Right to Continued Service.  The granting of the
Award evidenced hereby and this Agreement shall impose no obligation on the
Company or any Affiliate to continue the service of the Participant and shall
not lessen or affect the right that the Company or any Affiliate may have to
terminate the service of such Participant.

 

(k)                       Jurisdiction.  The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby (whether brought by any party or any of its affiliates or
against any party or any of its affiliates) shall be brought in the Delaware
Chancery Court or, if such court shall not have jurisdiction, any federal court
located in the State of Delaware or other Delaware state court, and each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.  Process in any such suit, action or proceeding may be served on each
party anywhere in the world, whether within or without the jurisdiction of any
such court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 7(a) shall be deemed effective
service of process on such party.

 

(l)                           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey A. Starzec

 

 

Title:

Executive Vice President and General Counsel

 

 

 

 

 

 

 

[Participant]

 

7

--------------------------------------------------------------------------------
